 

Exhibit 10.15

 



 

MUTUALBANK

AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT

 

THIS AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT (this “Agreement”)
effective as of the 20th day of December 2016, amends and restates the Salary
Continuation Agreement originally dated September 18, 2007 (the “Prior
Agreement”) between MUTUALBANK (as successor to MFB Financial), an Indiana
commercial bank (the “Bank”), and CHARLES J. VIATER (the “Executive”).

 

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

 

WHEREAS, the Board of Directors of the Bank believe it is in the best interests
of the Bank to restate the Prior Agreement with the Executive in order to ensure
compliance with Section 409A of the Code; and

 

WHEREAS, the Board of Directors of the Bank has approved and authorized the
execution of this Agreement effective as of the date first written above.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1“Accrual Balance” means the liability that should be accrued by the Bank,
under generally accepted accounting principles (“GAAP”), for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate.
Unless otherwise specified herein, any one of a variety of amortization methods
may be used to determine the Accrual Balance. However, once chosen, the method
must be consistently applied.

 

1.2“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.3“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4“Board” means the Board of Directors of the Bank as from time to time
constituted.

 



  1

 

 

1.5“Change in Control” means any of the following events: (1) any person or
persons acting as a group (within the meaning of Section 409A of the Code)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 30% or more of the total voting power of the
outstanding stock of the Company or the Bank; (2) individuals who are members of
the board of directors of the Company on the date hereof (the "Incumbent Board")
cease for any reason during any 12-month period to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets of the
Company or the Bank that have a gross fair market value of 40% or more of the
total gross fair market value of all of the assets of the Company or the Bank
immediately before such acquisition or acquisitions; or (4) any other event
which is not covered by the foregoing subsections but which the Board of
Directors determines to affect control of the Company or the Bank and with
respect to which the Board of Directors adopts a resolution that the event
constitutes a Change in Control for purposes of the Agreement; provided that
with respect to each of the events covered by clauses (1) through (4) above, the
event must also be deemed to be either a change in the ownership of the Company
or the Bank, a change in the effective control of the Company or the Bank or a
change in the ownership of a substantial portion of the assets of the Company or
the Bank within the meaning of Section 409A of the Code. The term "Change in
Control" shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company.

 

1.6“Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.7“Company” means MutualFirst Financial, Inc., the holding company of the Bank,
and any successor thereto.

 

1.8“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank.   Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of disability insurance covering employees or directors of the Bank
provided that the definition of “disability” applied under such insurance
program complies with the requirements of the preceding sentence. Upon the
request of the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider’s
determination.

 

1.9“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance. The initial Discount Rate upon adoption of the Prior
Agreement was six percent (6.0%). However, the Plan Administrator, in its
discretion, may adjust the Discount Rate to maintain the rate within reasonable
standards according to GAAP and/or applicable bank regulatory guidance.

 

1.10“Early Termination” means the Executive’s Separation from Service before
attainment of Normal Retirement Age except when such Separation from Service
occurs within twenty four (24) months following a Change in Control, as a result
of a Termination for Cause, or as a result of Executive’s voluntary Separation
from Service as a result of his resignation.

 

1.11“Effective Date” of this Agreement as amended and restated means the date
first written above.

 

1.12“Normal Retirement Age” means the Executive’s sixtieth (60th) birthday.

 



  2

 

 

1.13“Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.14“Plan Year” means each twelve (12) month period commencing on September 1
and ending on August 31 of each year.

 

1.15“Separation from Service” means a cessation or reduction in the Executive’s
services for the Bank (and any other affiliated entities that are deemed to
constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(h)(3), including the Company) that constitutes a “Separation from
Service” as determined under Section 409A of the Code, taking into account all
of the facts, circumstances, rules and presumptions set forth in Treasury
Regulation §1.409A-1(h), for any reason other than death or Disability. Whether
a Separation from Service has occurred is determined based on whether the facts
and circumstances indicate that the Bank and the Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than fifty percent (50%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.

 

1.16“Specified Employee” means an individual who at the time of Separation from
Service is a key employee of the Bank (or any other affiliated entities that are
deemed to constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(g), including the Company), if any stock of the Company or the Bank
(or any other affiliated entities that are deemed to constitute a “service
recipient”) is publicly traded on an established securities market or otherwise.
For purposes of this Agreement, an individual is a key employee if the
individual meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5)) at any time during the 12-month period ending on December 31
(the “identification period”). If the Executive is a key employee during an
identification period, the Executive is treated as a key employee for purposes
of this Agreement during the twelve (12) month period that begins on the first
day of April following the close of the identification period.

 

1.17“Termination for Cause” means Separation from Service for: (i) personal
dishonesty, (ii) incompetence, (iii) willful misconduct, (iv) breach of
fiduciary duty involving personal profit, (v) intentional failure to perform
stated duties, (vi) willful violation of any law, rule, or regulation (other
than   traffic violations or   similar offenses) or   final cease-and-desist
order, or (vii) any material breach of any term, condition or covenant of this
Agreement.

 

Article 2

Distributions During Lifetime

 

2.1Normal Retirement Benefit. Upon Separation from Service after attaining
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Article.

 

2.1.1Amount of Benefit. The benefit under this Section 2.1 is an Accrual Balance
needed to support an annual payment for fifteen (15) years of Sixty Thousand
Dollars ($60,000) beginning at Normal Retirement Age. For every Plan Year or
portion thereof from Normal Retirement Age until Separation from Service, the
Accrual Balance shall be increased by the Discount Rate.

 

  3

 

 

2.1.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred eighty (180) equal monthly installments commencing on
the first day of the month following Separation of Service, subject to Section
2.6 of this Agreement.

 

2.2Resignation. If Executive resigns resulting in a voluntary Separation from
Service prior to reaching his Normal Retirement Age, the Bank shall distribute
to the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.

 

2.2.1Amount of Benefit. The benefit under this Section 2.2 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the month
preceding Separation from Service.

 

2.2.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in thirty-six (36) equal monthly installments commencing within sixty
(60) days following Separation from Service, subject to Section 2.6 of this
Agreement.

 

2.3Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

2.3.1Amount of Benefit. The benefit under this Section 2.3 is the present value
of one hundred percent (100%) of the Normal Retirement Benefit amount described
in Section 2.1.1, computed using the actuarial factors that would be used to
compute the present value of benefits under Section 280G of the Code.

 

2.3.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in thirty-six (36) equal monthly installments commencing within sixty
(60) days following Separation from Service, subject to Section 2.6 of this
Agreement.

 

2.4Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.

 

2.4.1Amount of Benefit. The benefit under this Section 2.3 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the month
preceding such Disability.

 

2.4.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred eighty (180) equal monthly installments commencing on
the first day of the month following determination of Disability.

 

2.5Change in Control Benefit. If a Change in Control occurs followed within
twenty-four (24) months by Separation from Service prior to Normal Retirement
Age, the Bank shall distribute to the Executive the benefit described in this
Section 2.5 in lieu of any other benefit under this Article.

 

2.5.1Amount of Benefit. The benefit under this Section 2.5 is the present value
of one hundred percent (100%) of the Normal Retirement Benefit amount described
in Section 2.1.1, computed using the actuarial factors that would be used to
compute the present value of benefits under Section 280G of the Code.

 

2.5.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum within sixty (60) days following Separation from
Service, subject to Section 2.6 of this Agreement.

 



  4

 

 

2.5.3Parachute Payments. Notwithstanding any provision of this Agreement to the
contrary, and to the extent allowed by Code Section 409A, if any benefit payment
under this Section 2.5 would be treated as an “excess parachute payment” under
Code Section 280G, the Bank shall reduce such benefit payment to the extent
necessary to avoid treating such benefit payment as an excess parachute payment.

 

2.6Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.6 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

2.7Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Bank may make a limited distribution to the Executive in a manner that
conforms to the requirements of Code section 409A. Any such distribution will
decrease the Executive’s benefits distributable under this Agreement.

 

2.8Change in Form or Timing of Distributions. For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of Section
8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

(b)must, for benefits distributable under Sections 2.1, 2.2 and 2.3, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(c)must take effect not less than twelve (12) months after the amendment is
made.

 

Article 3

Distribution at Death

 

3.1Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1.   This benefit shall be distributed in lieu of any benefit
under Article 2.

 

3.1.1Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.

 

3.1.2Distribution of Benefit.   The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments for fifteen (15) years
commencing on the first day of the fourth month following the Executive’s death.
The Beneficiary shall be required to provide the Executive’s death certificate
to the Bank.

 

3.2Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 



  5

 

 

3.3Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the same benefits to
which the Executive was entitled prior to death, except that the benefit
distributions shall be paid in the manner specified in Section 3.1.2 and shall
commence on the first day of the fourth month following the Executive’s death.

 

Article 4

Beneficiaries

 

4.1In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator.   The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled.   The
Plan Administrator shall be entitled to rely on the last Beneficiary Designation
Form filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefit shall be paid to the Executive’s estate.

 

4.5Facility of Distribution.   If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 



  6

 

 

Article 5

General Limitations

 

5.1Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated by the Bank or an applicable
regulator due to a Termination for Cause.

 

5.2Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the effective date of the Prior
Agreement, or if an insurance company which issued a life insurance policy
covering the Executive and owned by the Bank denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 

5.3Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.
Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

Article 6

Administration of Agreement

 

6.1Plan Administrator Duties.   The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2Agents.   In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 

6.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 



  7

 

 

6.6Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 7

Claims And Review Procedures

 

7.1Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

7.1.1Initiation - Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the claimant.

 

7.1.2Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

7.1.3Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of this Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

7.2.1Initiation - Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

7.2.2Additional Submissions- Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 



  8

 

 

7.2.3Considerations on Review.   In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

7.2.4Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60) day period, that
an additional period is required.   The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

7.2.5Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review.   The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.   The
notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of this Agreement on which the denial
is based;

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 8

Amendments and Termination

 

8.1Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2Plan Termination Generally.   This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive.   The benefit shall be
the Accrual Balance as of the date this Agreement is terminated. Except as
provided in Section 8.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

 

8.3Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, the Bank may completely terminate and liquidate this
Agreement and cause all benefits payable under the Agreement to be paid in a
lump sum under the following circumstances and conditions, in each case provided
that all of the applicable requirements of Treasury Regulation
§1.409A-3(j)(4)(ix) are satisfied:

 



  9

 

 

(a)The Bank or its successor may terminate and liquidate this Agreement by
taking irrevocable action to terminate and liquidate this Agreement within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control, provided that all arrangements sponsored by the Bank or its successor
(or any other affiliated entities that are deemed to constitute a “service
recipient” as defined in Treasury Regulation §1.409A-1(g)) immediately after the
Change in Control which are treated as deferred under a single plan under
Treasury Regulation §1.409A-1(c)(2) are terminated and liquidated with respect
to each participant who experienced the Change in Control so that the Executive
and any participants in any such similar arrangements are required to receive
all amounts of compensation payable under the terminated arrangements within
twelve (12) months of the date of the irrevocable action to terminate the
arrangements;

 

(b)The Bank may terminate and liquidate this Agreement within twelve (12) months
of the Bank’s dissolution or with the approval of a bankruptcy court, provided
that all benefits payable under the Agreement are included in the Executive's
gross income in the latest of the following years (or, if earlier, the taxable
year in which the amount is actually or constructively received): (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the distribution is administratively
practicable; or

 

(c)The Bank may terminate and liquidate this Agreement provided that: (i) the
termination does not occur proximate to a downturn in the financial health of
the Bank; (ii) all arrangements sponsored by the Bank that would be aggregated
with any terminated arrangements under Treasury Regulation §1.409A-1(c) if the
same service provider had deferrals of compensation under such arrangements are
also terminated and liquidated; (iii) no payments, other than payments that
would be payable under the terms of this Agreement if the termination had not
occurred, are made within twelve (12) months of the date the Bank takes all
necessary action to irrevocably terminate and liquidate this Agreement; (iv) all
payments are made within twenty-four (24) months following the date the Bank
takes all necessary action to irrevocably terminate and liquidate this
Agreement; and (v) the Bank does adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulation
§1.409A-1(c) if the same service provider participated in both arrangements, at
any time within three (3) years following the date the Bank takes the
irrevocable action to terminate and liquidate this Agreement, provided that all
references in this clause (c) to the Bank shall include any affiliated entities
that are deemed to constitute a “service recipient” as defined in Treasury
Regulation §1.409A-1(g).

 

Article 9

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 



  10

 

 

9.5Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of Indiana, except to the extent preempted by the laws of
the United States of America.

 

9.6Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors.   Any insurance on the Executive’s life or other informal funding
asset is a general asset of the Bank to which the Executive and Beneficiary have
no preferred or secured claim.

 

9.7Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof and supersedes the Prior
Agreement. No rights are granted to the Executive by virtue of this Agreement
other than those specifically set forth herein.

 

9.9Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.

 

9.12Validity. If any provision of this Agreement shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.

 

9.13Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

MutualBank

110 E. Charles Street

Muncie, IN 47305-2419

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 



  11

 

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.14Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement.   The
delayed amounts shall be distributed to the Executive (or the Beneficiary in the
event of the Executive’s death) at the earliest date the Bank reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of Code Section 162(m).

 

9.15Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 

  12

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE:   MUTUALBANK           By:   CHARLES J. VIATER   Name:
                                Title:  

 

  13

 

 

MUTUALBANK

SALARY CONTINUATION AGREEMENT

BENEFICIARY DESIGNATION FORM

 

{  }        New Designation

{  }        Change in Designation

 

I, ___________________, designate the following as Beneficiary under this
Agreement:

 

Primary:         ___%       ___%   Contingent:           ___%       ___%

 

Notes:

·Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

·To name your estate as Beneficiary, please write “Estate of Charles J. Viater”

·Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name: Charles J. Viater  

 

Signature: ________________Date: ______________, 201_

 

Received by the Plan Administrator this ___ day of ___________ 201_

 

By:     Name:     Title:    

 



  14

